Appellant was charged with passing as true to J. K. Crane a forged instrument, same being a check for $12.50, dated April 4, 1939, drawn on the State National Bank of Big Spring, and signed by C. L. Kelsey. On conviction, punishment was assessed at three years in the penitentiary.
No bills of exception are brought forward, and the only question is the sufficiency of the evidence.
Mr. Kelsey was in the photograph business, and gave appellant employment. Kelsey was shown the check described in the indictment, and testified that he did not execute the same nor did he give appellant authority to execute it. Mr. Crane testified that he cashed the check for appellant and saw him endorse it. Appellant did not testify, and the only witness introduced by him testified that he was afflicted with syphilis, but none expressed the opinion that it caused insanity. Their opinions were to the contrary.
The evidence amply supports the verdict, and the judgment is affirmed.